Citation Nr: 1549817	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-11 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1944 to May 1946.  The Veteran died in June 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Detroit, Michigan RO.  In October 2014, the case was remanded for additional development.  In April 2015, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in June 1984; the immediate cause of death was cardio respiratory failure, due to or as a consequence of metastatic carcinoma in the brain, due to or as a consequence of primary carcinoma in the lung; diabetes mellitus and transverse myelitis were listed on his death certificate as significant conditions contributing to death but not related to the cause of death.

2.  The Veteran's lung cancer, which metastasized to his brain and ultimately caused his fatal cardio respiratory failure, with contributory diabetes mellitus and transverse myelitis, was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that such disability was related to his service (to include as due to his exposure to asbestos therein).

3.  The Veteran had not established service connection for any disability during his lifetime.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  An August 2011 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing, and informed her of disability rating and effective date criteria.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The aforementioned August 2011 letter provided the appellant with notice of the three Hupp elements.  She has received all critical notice, and has had ample opportunity to respond/supplement the record.  She has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records and pertinent post-service treatment records have been secured.  VA has conducted a medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The RO secured pertinent VA medical opinions in January 2012 and December 2014, and the Board secured an advisory medical opinion from the VHA in May 2015.  All of the relevant development requested by the Board's October 2014 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection will be granted if it is shown that the Veteran suffered from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include malignant tumors and diabetes) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for malignant tumors and diabetes).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as malignant tumors or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran died in June 1984.  His death certificate shows that the immediate cause of his death was cardio respiratory failure, due to or as a consequence of metastatic carcinoma in the brain, due to or as a consequence of primary carcinoma in the lung.  Diabetes mellitus and transverse myelitis were listed on his death certificate as significant conditions contributing to death but not related to the cause of death.

It is the appellant's contention that the Veteran's lung cancer, which metastasized to his brain and ultimately caused his fatal cardio respiratory failure, was caused by exposure to asbestos during his service in the Navy.

The Veteran's service treatment records do not document any complaints, findings, diagnosis, or treatment of lung cancer or contributory diabetes mellitus and transverse myelitis.  His DD Form 214 shows that his military occupational specialty (MOS) in the Navy was Motor Machinist's Mate.  VA has determined that the likelihood of someone with this MOS being exposed to asbestos in service is "probable."  Therefore, VA concedes that the Veteran was exposed to asbestos during his service.

Post-service, the record reflects that the Veteran worked as the superintendent of a construction company, and the Board notes that he may have been further exposed to asbestos during the course of such post-service work.  However, the appellant has argued that any post-service asbestos exposure would have been less direct than the exposure the Veteran endured while in the Navy.  The post-service private medical evidence of record documents that he was diagnosed with large cell undifferentiated carcinoma of the right lung in December 1983 which then metastasized to his brain.  Following a February 1984 lung lobectomy, chest x-rays revealed evidence of probable pleural effusion in his right lung in February 1984 and of pleural thickening and pleural fibrosis in both of his lungs in May 1984.  As noted above, he died in June 1984.

In January 2012, a VA medical provider reviewed the evidence of record and opined that the Veteran's lung cancer "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  For rationale, the VA medical provider stated the following: "Increased risk for bronchogenic, undifferentiated lung cancer is not known to be associated with prior asbestos exposure, making it less likely than not to be caused by an in-service injury, event or illness."  The Board finds that this medical opinion is inadequate because the January 2012 VA medical provider did not specifically consider the Veteran's conceded asbestos inhalation during his service as a possible contributing cause to his lung cancer.

Thereafter, the appellant submitted several pertinent medical treatise articles and abstracts.  One abstract indicated that asbestos exposure increased the risk of bronchogenic carcinoma, whatever the level of smoking.  K. M. Marischnig et al., Unsuspected Exposure to Asbestos and Bronchogenic Carcinoma, Br. Med. J. 746-749 (Mar. 1977).  Another article suggested that lung cancer can be attributed to asbestos exposure even in the absence of asbestosis; indicated that "causation in an individual should be assessed by considering duration of exposure, intensity of exposure, and appropriate latency"; noted that asbestos exposure may increase the risk of asbestosis and other nonmalignant lung and pleural disorders, including pleural plaques, pleural thickening, and benign pleural effusions; and further noted that "although pleural plaques are not precursors to lung cancer, evidence suggests that people with pleural disease caused by exposure to asbestos may be at increased risk for lung cancer."  D. Egilman and A. Reinert, Lung Cancer and Asbestos Exposure:  Asbestosis is Not Necessary, Am. J. Ind. Med. 398-406 (Oct. 1996).  Another abstract noted that the risk of lung cancer was increased significantly for "electricians, sheet metal workers...and construction labourers" and that such occupational factors play an important part in the development of lung cancer independently of cigarette smoking.  A. Morabia et al., Lung Cancer and Occupation:  Results of a Multicentre Case-Control Study, Br. J. Ind. Med. 721-27 (Oct. 1992).

In December 2014, a VA medical provider reviewed the evidence of record (including the treatise info outlined above) and opined that the Veteran's lung cancer "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  For rationale, the VA medical provider stated the following: "[The] Veteran was in the military for two years as a machinist mate.  We do not know the amount of [asbestos] exposure he had but the duration was two years.  After service he worked in the construction industry.  Again we do not know the amount of [asbestos] exposure but the duration was much longer than his time in the military.  [The] Veteran was diagnosed with lung cancer.  There were no asbestos fibers seen on the pathology report.  The weight of the medical literature is not definite on asbestos exposure alone without asbestosis as a definite cause of lung cancer.  [The] Veteran was in an occupation with increased risk of exposure and generally an increased risk for lung cancer for a much longer duration than his time in the military.  [The] Veteran's lung cancer with metastasis is less likely than not related to active duty military service."  The Board finds that this medical opinion is inadequate because the December 2014 VA medical provider failed to consider the pertinent medical literature (submitted by the appellant and outlined above) which specifically indicated that asbestos inhalation is indeed a risk factor for lung cancer even in the absence of asbestosis.

Following an April 2015 request by the Board, an advisory medical opinion was secured from the VHA in May 2015.  The VHA physician reviewed the evidence of record, including the treatise information outlined above and the VA medical opinions rendered in January 2012 and December 2014 (and noted the deficiencies in such opinions).  The VHA physician opined that "it is less likely than not that the Veteran's lung cancer had its onset during military service, and it is less likely than not that the Veteran's lung cancer initially manifested within a year of his discharge from service; i.e. by May 1947."  For rationale, the VHA physician stated the following: "All cell types of lung cancer involve the malignant transformation of cells that proliferate and form a clinically active cancer years before they become clinically detectable.  The latency time varies among cell types and can exceed five years.  But an affirmative answer [to the question of whether it is at least as likely as not that the Veteran's lung cancer had its onset either during military service or initially manifested within a year of his discharge from service] would imply that the Veteran's cancer existed 35-40 years before it became clinically detectable.  There is no support in the medical literature for invoking such a prolonged latency period.  There is no documentation in the medical STR [service treatment record] of a condition during service that suggest[s] lung cancer, and no documentation in the claims file of such a condition between discharge and May 1947."

The VHA physician in May 2015 also opined that "it is less likely than not that his [the Veteran's lung] cancer resulted from asbestos inhalation during [his] service."  For rationale, the VHA physician stated the following: "For purposes of this opinion, I accept that asbestos inhalation is a lung cancer risk factor in never-smokers....[W]e do not know the smoking history for this [V]eteran, nor his exposure to second-hand smoke.  Additionally, we cannot reliably reconstruct his lifetime asbestos exposure history.  In fairness to the appellant, I am assuming that the Veteran was a never-smoker, that he was not exposed to unusual amounts of second-hand tobacco smoke, that he did not have substantial exposure to asbestos in his post-discharge civilian employment, and that he had no other unusual exposures (such as to other occupational carcinogens or to unusual amounts of radon).  The issue on which I am offering an opinion is the probability that asbestos inhalation during service is the cause of his lung cancer.  That probability is surely greater than zero and must be considered, but nevertheless the probability is low.  On the other hand, the occurrence of lung cancer in never-smokers is not low.  The consensus is that 5-10% of primary lung cancers occur in never-smokers.  The cause in most cases cannot be identified.  The medical literature does not support a contention that asbestos inhalation is the cause in any but a small number of such cases.  Uncertainty is frustrating, and in the case of lung cancer in never-smokers it has been frustrating to medical investigators for many decades.  But it is more likely than not that the lung cancer in this [V]eteran resulted from a cause or causes that cannot be identified, and it is less likely than not that his cancer resulted from asbestos inhalation during service."

Based on the evidence outlined above, the Board finds that the Veteran's lung cancer, which metastasized to his brain and ultimately caused his fatal cardio respiratory failure, with contributory diabetes mellitus and transverse myelitis, was not manifested in service or within the first post-service year.  While his exposure to asbestos in service is conceded, his service treatment records do not document any complaints, findings, diagnosis, or treatment of lung cancer, diabetes mellitus, or transverse myelitis; there is no evidence that his lung cancer or diabetes manifested to a compensable degree in the first year following his discharge from active duty; and the May 2015 VHA physician provided adequate rationale for the opinion that "it is less likely than not that the Veteran's lung cancer had its onset during military service, and it is less likely than not that the Veteran's lung cancer initially manifested within a year of his discharge from service."  Consequently, service connection for the cause of the Veteran's death on the basis that his lung cancer or contributory diabetes mellitus became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  See 38 C.F.R. § 3.303(b).

In addition, the Board finds that the preponderance of the evidence is against a finding that the Veteran's lung cancer with contributory diabetes mellitus and transverse myelitis, was related to his service (to include as due to his exposure to asbestos therein).  As noted above, the January 2012 and December 2014 VA medical opinions regarding any relationship between the Veteran's lung cancer and his military service are found to be inadequate, and as such they are entitled to little probative weight.  Therefore, the most probative evidence in the record that addresses the question of a possible nexus between the Veteran's lung cancer and his military service, namely the medical opinion rendered by the May 2015 VHA physician, is against the claim.  This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  Thus, such opinion is the most probative evidence in this matter.  Consequently, service connection for the cause of the Veteran's death on the basis that his lung cancer with contributory diabetes mellitus and transverse myelitis was related to his service (to include his asbestos exposure therein) is not warranted.  See id.

The appellant has offered her own opinions on etiology, stating that the Veteran's lung cancer was caused by his in-service asbestos exposure.  The appellant is competent to describe any discernible symptoms of lung cancer that she may have observed in her husband without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, her own opinions regarding the etiology of such disability (relating such to the Veteran's in-service asbestos exposure) are not competent evidence.  She is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to the Veteran's own specific disability picture.  Furthermore, the question of the etiology of lung cancer is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  Accordingly, the appeal in this matter must be denied.



ORDER

The appeal seeking service connection for the cause of the Veteran's death is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


